      Case 2:11-cr-00296-JAM Document 1027 Filed 06/19/20 Page 1 of 2



1    John Balazs, Bar. No. 157287
     Attorney at Law
2    916 2nd Street, Suite F
     Sacramento, California 95814
3    Telephone: (916) 447-9299
     Facsimile: (916) 557-1118
4    john@balazslaw.com
5    Attorney for Defendant
     RUBEN RODRIGUEZ
6
7
                                     UNITED STATES DISTRICT COURT
8
                                EASTERN DISTRICT OF CALIFORNIA
9
10
11
12
      UNITED STATES OF AMERICA,                     No. 2:11-CR-0296-JAM
13
                        Plaintiff,                  ORDER RE APPOINTMENT FOR MOTION
14                                                  TO REDUCE SENTENCE PURSUANT TO 18
             v.                                     U.S.C. § 3582(c)(1)(A)
15
      RUBEN RODRIGUEZ,
16                                                  Hon. John A. Mendez
                        Defendant.                  U.S. District Judge
17
18          Defendant Ruben Rodriguez, through counsel, hereby applies for an order appointing
19   attorney John Balazs as counsel of record with respect to a motion to reduce sentence under 18
20   U.S.C. §§ 3582(c)(1)(A), nunc pro tunc to April 30, 2020 when counsel was first contacted by
21   the Federal Defender to represent Mr. Rodriguez regarding these proceedings. See Motion to
22   Reduce Sentence filed 6/18/20, docket 1025. Mr. Balazs currently represents Mr. Rodriguez on
23   appeal. The Office of the Federal Defender supports this appointment. See General Order 595.
24                                         Respectfully submitted,
25   Dated: June 18, 2020                  /s/ John Balazs
26                                         John Balazs
                                           Attorney for Defendant
27                                         Ruben Rodriguez
28

                                                     1
     Case 2:11-cr-00296-JAM Document 1027 Filed 06/19/20 Page 2 of 2


                                       ORDER
1
           IT IS SO ORDERED.
2
     Dated: June 18, 2020
3
                                 /s/ John A. Mendez____________
4                                HON. JOHN A. MENDEZ
                                 United States District Court Judge
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
